Citation Nr: 0321574	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-05 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death and if so whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a deceased veteran 
who served on active duty from February 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Although the RO subsequently determined 
that new and material evidence had been submitted to reopen 
the appellant's claim and then denied the claim on the 
merits, the Board must determine on its own whether new and 
material evidence has been submitted to reopen this claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The appellant was scheduled for a hearing before a Veterans 
Law Judge in April 2003, but prior to the date of the hearing 
withdrew her request for a Board hearing.  


FINDINGS OF FACT

1.  An unappealed rating decision in November 1992 denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

2.  The evidence submitted subsequent to the November 1992 RO 
decision includes evidence that is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2002).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service was the principal cause or contributory 
cause of death.  38 C.F.R. § 3.312(a) (2002).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The liberalizing provisions of the VCAA are 
applicable to the appellant's claim to reopen.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the appellant's claim to reopen, which was 
received in April 1998.  

II.  Analysis

As explained below, the Board has found the evidence 
currently of record to be sufficient to substantiate the 
appellant's claim to reopen.  Therefore, no further 
development with respect to this matter is required under the 
VCAA or the implementing regulations.

The appellant was denied entitlement to service connection 
for the cause of the veteran's death in a November 1992 
rating decision on the basis that the metastatic cancer 
resulting in his death was not present within one year of his 
discharge from service and his service-connected bilateral 
varicose veins did not play a causal role in his death.  The 
appellant was properly notified of this decision but did not 
appeal.  

The evidence of record at the time of the November 1992 
rating decision included no medical evidence supporting the 
appellant's contention that the veteran's service-connected 
varicose veins played a causal role in his death.  The 
evidence added to the record since the November 1992 decision 
includes a March 1998 statement from Dr. Jackson expressing 
his opinion that varicosities were among the conditions 
contributing to the veteran's death.  This statement is 
clearly new and material.  Accordingly, reopening of the 
claim is in order.


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for the cause of the veteran's death is 
granted.


REMAND

The VCAA and the implementing regulations are applicable to 
the appellant's reopened claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record does not demonstrate that the RO has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  Although the RO did obtain a VA 
medical opinion addressing the cause of the veteran's death, 
the opinion is not adequate for adjudication purposes because 
the physician did not adequately address the role, if any, of 
the veteran's service-connected varicose veins in his death. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should send the appellant a 
letter that provides the notice required 
under 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  She should be informed that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date of 
the RO's letter and that if the case is 
returned to the Board the Board will not 
be able to adjudicate her claim until the 
one-year period for response has expired 
unless she waives the one-year response 
period.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence and information identified, but 
not provided, by the appellant.

3.  When all indicated record development 
has been completed, the RO should arrange 
for the claims folder to be reviewed by a 
physician with appropriate expertise.  
The physician should be requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected varicose veins 
contributed significantly or materially 
to the cause of the veteran's death.  The 
supporting rationale for the opinion must 
also be provided.

4.  Then, the RO should undertake any 
other indicated development and 
adjudicate the reopened claim for service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued to her and her 
representative and they should be 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

(CONTINUED ON NEXT PAGE)



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

